Judgment of the Supreme Court, New York County (Eve Preminger, J.), entered February 7, 1990, which dismissed a petition brought pursuant to CPLR article 78 seeking to annul an order by respondent Division of Housing and Community Renewal which found an overcharge by the petitioner, unanimously affirmed, without costs and disbursements.
The issues raised in this proceeding, including the argument
*166that a 1984 amendment to Rent Stabilization Law § 26-516 (g) should have been applied by respondent, were disposed of in a recent appeal to which petitioner was a party, and require no further explication. (See, Matter of Jemrock Realty Co. v Division of Hous. & Community Renewal, 166 AD2d 222.) Concur—Kupferman, J. P., Sullivan, Carro, Milonas and Smith, JJ.